            Case 4:18-cv-01060-YGR Document 152-2 Filed 03/01/19 Page 1 of 4



     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 1     A Limited Liability Partnership
       Including Professional Corporations
 2 JAY T. RAMSEY, Cal. Bar No. 273160
   1901 Avenue of the Stars, Suite 1600
 3 Los Angeles, California 90067-6055
   Telephone: 310.228.3700
 4 Facsimile: 310.228.3701
   jramsey@sheppardmullin.com
 5
   KLEIN MOYNIHAN TURCO LLP
 6 BRIAN P. ASTRUP (admitted pro hac vice)
   450 Seventh Avenue, 40th Floor
 7 New York, New York 10123
   Telephone: 212-246-0900
 8 Facsimile: 212-216-9559
   bastrup@kleinmoynihan.com
 9
     Attorneys for Defendants
10 FREEDOM FINANCIAL NETWORK, LLC,
     FREEDOM DEBT RELIEF, LLC, FLUENT,
11 INC., and LEAD SCIENCE, LLC
12                                UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                        OAKLAND DIVISION
15 DANIEL BERMAN,                                       Case No.: 4:18-CV-01060-DMR
16                  Plaintiff,
                                                        DECLARATION OF SEAN CULLEN IN
17          v.                                          SUPPORT OF DEFENDANTS’
18 FREEDOM FINANCIAL NETWORK, LLC,                      OPPOSITION TO PLAINTIFF’S
                                                        MOTION FOR CERTIFICATION
19 FREEDOM DEBT RELIEF, LLC, FLUENT,
     INC. and LEAD SCIENCE, LLC,
20
                    Defendants.
21
22 I, SEAN CULLEN, hereby declare:
23          1.      I am over the age of eighteen and have personal knowledge of all facts set forth in

24 this Declaration. If called as a witness, I could testify competently to such facts under oath.
25          2.      I make this Declaration based on my own personal knowledge obtained through the

26 course of my employment as the Executive Vice President, Product & Technology, for Defendant
27 Fluent, Inc. and its wholly-owned subsidiaries (collectively “Fluent”). I also make this Declaration
28   {00132192;1}
                                   DECLARATION OF SEAN CULLEN
            Case 4:18-cv-01060-YGR Document 152-2 Filed 03/01/19 Page 2 of 4




 1 based on my review of records made, kept and maintained in the course of Fluent’s business, and
 2 for which it is the regular practice of Fluent to make and maintain such records. I also make this
 3 Declaration based on information I obtained from employees on which I regularly rely in the
 4 course of Fluent’s business.
 5          3.        Fluent is a public company and its shares are listed on The NASDAQ (Nasdaq:

 6 FLNT).
 7          4.        I make this Declaration in support of the Defendants’ Opposition to Plaintiff’s

 8 Motion for Class Certification.
 9                           FLUENT’S PROTOCOLS AND PROCEDURES

10          5.        As explained in Mr. Barsky’s Declaration, Fluent owns and operates consumer-

11 facing websites (“Websites”) that collect first-party data from users that Fluent then uses to assist
12 advertisers in targeting and engaging their potential customers by serving ads and generating leads
13 for advertisers.
14          6.        I am personally familiar with Fluent’s proprietary ad serving and lead generation

15 system (“System”) and Database described in Mr. Barsky’s Declaration and Mitenkumar
16 Bhadania’s Declaration (Dkt. No. 104-1).
17          7.        I am also personally familiar with Fluent’s server logs.

18          8.        With respect to Fluent’s server logs, which Fluent stores on a rolling basis for the

19 prior three months, this information includes the connecting IP address, the user agent, date/time
20 stamp when the user landed on a Fluent Website, success codes, redirect codes, error codes, and
21 html/image files so that the website can display information to the user.
22          9.        Fluent only maintains its server logs for three months at a time only for users who

23 land on a Fluent Website, but who do not engage further.
24          10.       If a user registers on Fluent’s Websites, Fluent saves that information on its

25 Database and stores that information indefinitely on its archived database.
26          11.       As a result, Fluent maintains information about a consumer’s use of Fluent’s

27 Websites separate and apart from the server logs, including whether that individual provided
28   {00132192;1}
                                   DECLARATION OF SEAN CULLEN
            Case 4:18-cv-01060-YGR Document 152-2 Filed 03/01/19 Page 3 of 4




 1 TCPA consent. Fluent also records and maintains the date/time stamp when a user lands on
 2 Fluent’s Websites, data/time stamp when a user provides TCPA consent, the user agent associated
 3 with the individual, the Refer URL if one is provided, the landing URL, and other information
 4 input by users. Fluent does not delete this information. As such, every user on Fluent’s lead logs
 5 (FLUENT_000441, FLUENT_000571, and FLUENT_000572) provided prior express written
 6 consent and Fluent has maintained specific evidence of that consent.
 7          12.     Consistent with the foregoing, this Court ordered Fluent to produce a spreadsheet

 8 containing information that Fluent stores in its archived database (including consent) for 100 phone
 9 numbers (see FLUENT_000574).
10          13.     I have personally reviewed this 100-number spreadsheet. The spreadsheet provided

11 information relating to (among other things): user agent, date/time when a user lands on Fluent’s
12 websites, and date/time when the user consents.
13          14.     In addition, Fluent provided an updated 100 number spreadsheet in order to include

14 additional website visits by the users associated with the 100 phone numbers.
15          15.     Fluent also produced a document identifying all of the categories/data points that

16 exist in Fluent’s Database, which I understand was produced at FLUENT_000573. In connection
17 with providing the 100 number spreadsheets discussed above, Fluent provided information for 15
18 data fields because, based on my understanding, that is what the Magistrate ordered that we provide
19 in discovery.
20          16.     I have personally reviewed Fluent’s lead logs and I understand that some of the data

21 had the curly brackets around certain data fields contained in the lead logs (produced as:
22 FLUENT_000441, FLUENT_000571, and FLUENT_000572). It is my understanding, based on
23 information provided to me by employees upon whom I regularly rely, that this occurred because
24 certain third-party publishers were erroneously pre-populating data fields with the actual merge
25 variable. For example, “{first}” into the first name data field, i.e., where the merge field is
26 “first_name={first}.” This might have occurred, for example, if a consumer inputted his or her
27 information on a website operated by a third-party publisher, after which the consumer was
28   {00132192;1}
                                 DECLARATION OF SEAN CULLEN
             Case 4:18-cv-01060-YGR Document 152-2 Filed 03/01/19 Page 4 of 4




 1 transferred to Fluent’s website. At that point, the third party publisher may have pre-populated
 2 the fields, as described above. Fluent has since taken corrective action with the publishers and has
 3 implemented further checks to identify records that exhibit this issue, forcing affected users to
 4 correct the data. In any event, at all times, Fluent would not have provided the consumers
 5 telephone number to a customer if the consumer had not also, while using Fluent’s website,
 6 provided TCPA consent.
 7                           Fluent Utilizes Cloudflare for Internet Security

 8          17.     Fluent utilizes Cloudflare for increased website performance, managed DNS

 9 reliability, malicious traffic identification and insights, plus security against DDoS attacks and
10 other online threats. Cloudflare provides tools that Fluent uses to block access to its online
11 properties at the IP address, IP subnet and country code levels, which is especially useful for
12 blocking origination points that could be used by bots. In particular, Cloudflare blocks all non-
13 consumer IP addresses, such as Amazon Web Services. Additionally, Fluent’s network benefits
14 from Cloudflare’s checks and balances approach to threats that it identifies. For example, if
15 Cloudflare identifies a possible or known bot, a Browser Challenge is invoked to help determine
16 if the connection is a bot or a real human using a set of mathematical tests. If a bot were attempting
17 to access Fluent’s websites, it is Fluent’s understanding that the bot would not respond to a
18 Browser Challenge and would not be able to access the webpage.
19          I declare under penalty of perjury that the foregoing is true and correct.

20          Executed in New York, New York on March 1, 2019.

21
                                                   _______________________
22                                                 Sean Cullen
23
24
25
26
27
28   {00132192;1}
                                 DECLARATION OF SEAN CULLEN
